DETAILED ACTION
Claims 1-9, 12, 15, and 18-20 are allowed.
This office action is responsive to the amendment filed on 05/27/21.  As directed by the amendment: claims 18-20 have been amended; claims 10, 11, 13, 14, 16, and 17 have been cancelled; and no claims have been added.  Thus, claims 1-9, 12, 15, and 18-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a vehicle assembly  comprising the claimed traction battery, heating unit in the cargo bed and powered by the traction battery, and a side shelf movable in an extended position from the tailgate and a retracted position in which the side shelf is within the tailgate, the side shelf covering the heating unit when in the retracted position and revealing the heating unit when in the extended position as recited in Claim 1.   Independent Claim 15 is directed toward a heating unit powering method which includes somewhat similar limitations to those of Claim 1 except in method form, hence the comments presented with regard to Claim 1 are applicable toward Claim 15.   
          The closest prior art references of record is Takagi (US 2013/0168176) and Donoho et al. (US 2009/0174212).  While Takagi does disclose a series hybrid vehicle with a trailer bed, Takagi does not disclose a heating unit nor a side shelf as claimed.  While Donoho does teach a heating unit which is located within the tailgate of a truck, Donoho does not teach that the heating unit is powered by a traction battery nor does it teach the side shelf as claimed.   It would not have been obvious to one of ordinary skill in the art to adapt Donoho to utilize a traction battery as the subject vehicle of the prior art citation is not an electric vehicle nor would one of ordinary skill contemplated such an adaptation in view of the lack of any teaching of a hybrid type vehicle within the prior art citation.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761